Case 1:11-cv-00691-LAK-RWL Document 2091-20 Filed 10/02/18 Page 1 of 5




       EXHIBIT 20
           Case 1:11-cv-00691-LAK-RWL Document 2091-20 Filed 10/02/18 Page 2 of 5
/

                    [emblem:]                                          Approved through Ministerial Decree No. 5
      Defending the Amazonian region means                        Calle Eloy Alfaro y Progreso, Nueva La - Sucumbios
                 saving the world.                                                 Fax: 593-6 2831-930
                                                                Post Office Box: 21-01-30, Email: adminçfda.ecuanex.net.ec
                                                                                  www.amazoniavivc.org
          Amazonian Region Defense Front                          Av. Alejandro Labaka, frente a FUSA. Coca - Orellan
                                                                               Telephone: (593-6) 2882-274

                                                                         AMAZONIAN REGION - ECUADOR



                                     AGREEMENT TO DISPUTE A CASE AGAINST
                                   CHEVRON TEXACO, NOW CHEVRON, IN ECUADOR

      L The Amazonian Region Defense Front ("FDA), on its own behalf and representing all of its member
          organizations, as well as the farmers residing in the Amazonian region impacted by the practices of Texaco
          (now known as Chevron); the Organization of Zionist Aboriginal Citizens of Ecuador (ONISE), representing
          the Zionist citizens; the Sequoia Aboriginal Organization of Ecuador (018E), representing the Sequoia
          citizens; the Aboriginal Federation of Cofán Citizens of Ecuador (FENCE), representing the people of Cofán,
          hereby enter into this agreement with the law firm of Kohn, Swift & Graf; of One South Broad Street,
          Philadelphia, Pennsylvania, the law offices of Steven R. Donziger, 111 E. 79th Street, New York, New York,
          and the law offices of Cristóbal Bonifaz of 48 North Pleasant Street, Amherst, Massachusetts, to take on the
          litigation of the case Aguina'a vs. Texaco in Ecuador. This agreement supersedes any prior agreements.

          The three law firms mentioned above hereby agree that they will handle the litigation of this ease in Ecuador
          and/or the United States. The agreement with these law firms for them to handle the case includes the costs of
          Ecuadorian attorneys' fees to continue with this lawsuit in Ecuador and the litigation expenses.

         On their part, the organizations indicated above to represent those affected by Texaco hereby agree that they
         will pay as legal compensation to the attorneys involved in the litigation a percentage of what is won in the
         case, this in addition to the costs incurred by the attorneys during the process of the litigation. This.
         percentage will range between ten (10) and twenty-five (25) percent of the monetary value obtained as a result
         of the litigation ora settlement.

         The exact percentage to be paid to the attorneys will be determined by them on the basis of the nature of their
         efforts and in relationship with the monetary amount obtained as a result of the litigation or a settlement.

         When signing this document, the three law firms involved or one of their representatives agree that they wilt
         abide by the principles, guidelines and internal procedures established by the Executive Committee, the legal
         and legitimate entity representing the communities that are suing Chevrontexaco, today known as Chevron.
         The United States attorneys declare that they will work as a legal team and as authorized by the Committee
         that represents the parties involved.

    For the purpose of leaving a record of this document and making it valid, the United States attorneys and the
    representatives of the parties involved sign it in four original copies.


    January 2, 2006

    [signature]                                                 [signature]
    Ermel Chávez                                                Ricardo Payaguaje
    PRESIDENT 0F AMAZONIAN REGION                               PRESIDENT OF SEQUOIA NATIONALS (015E)
    DEFENSE FRONT (FDA)



    4682-2 Frente-KSG Agreement (00045130)




                                                                                        D0NZ00022907 Page 1 of 4
       Case 1:11-cv-00691-LAK-RWL Document 2091-20 Filed 10/02/18 Page 3 of 5




  [sign ature]                            [signature]
  Luis Narváez                            Venancio Criollo
  PRESIDENT OF                            PRESIDENT OF
  COFAN NATIONALS (FEINCE)                ZIONIST NATIONALS (ONISE)


  [signature]                             [signature]
  Joseph C. Kolin                         Steven R. Donziger
 ATTORNEY                                 ATTORNEY                  April27, 2006


 Cristóbal Bonifaz
 ATTORI4EY




4682-2 Frente-ICSG Agreement (00045130)




                                                             D0NZ00022907 Page 2 of 4
Case 1:11-cv-00691-LAK-RWL Document 2091-20 Filed 10/02/18 Page 4 of 5




 i
                                            Aprobado mediante acuerdo ministerial N' 5

                                         Calle Eloy Alfaro y Progreso, Nueva Loja - Sucumbías
                                                         TcicThx: 593-6 2831430
                                        Casita postaI 21-01-30, Email, adndrvâìfda ecuanex net cc
                                                     www.amazoniavive.org
                                         Av. fiiejaadro Labaka, frente a FUSA, Coca - Orellana
                                                       Teléfono t593     2882-274

                                                REGION AMAZONICA - ECUADOR


                            CONVENIO PARA LITIGIAR EL CASO EN CONTRA DE
                           CRE'IRON TEXACO, AHORA CHEVRON, EN ECUADOR

       El Frente de Defensa de la Amazonia C'FDÂ") por sí mismo y en representación de todas sus
     organi7riones miembras así como también en representación de' los residentes colonos de la
     AmazonIa impactadas por las prácticas de Texaco (ahora conocido como Chevron); la
      Organización de la Nacionalidad Indígena Siena del Ecuador, ONISE, en rôprcentación de la
     Nacionalidad Siona; la Organización kdígeDa Secoya del Ecuador, 015E, en representación de la
     Nacionalidad Secoya; La Federación Indigeña 'de la Nacionalidid Cofán del Ecuador, FENCE,
     en representación de la Nacionalidad Cofárt, suscriben este contenio con las finiias de' abogados:
     Kohn Swift & Graf de One South Broad Street, Philadelphia, Pennsylvmi y Law Offices of
     Steven R. Dopziger, 111 E. 79th Street, New York, New York, Las Offices de Cristóbal Bonif'az
     de 48 North Pleasant Street, Amherst, Massachussets, para hacer la litigación del juicio Aguinda
     vs. Texaco en el Ecuador. Este convenio suplanta otros convenios previos.

      Las tras firmas legales mencionadas se comprometen a llevar a cabo la litigación de este caso
   en el Ecuador y/o en los Estados Unidos, El compromiso db estas firmas, tara hacer este caso,
   incluye la financiación de abogados ecuatorianos pari proseguir con este juicio en el Ecuador y
   cubrir los gastos de la litigación.

   3; Por su partê las orgänizaciones mencionadas en representación de los afectados por Texaco se
   comprometen a pagar por compensación leg4 para todos les abogadbs involucrados en. la
   litigación, un porcentaje de lo que se gane en el caso, a parte de los gastos incurridos por los
   abogados al litigar el caso. steporcentaje variará entre un diez (10) y un veinticinco (25) por
   ciento del valor que se gane a razón de la litigación o de una negociación.

   La determinación del porcentajc exacto será fijada por. los ibogados quienes lo harán después de
   determinar la naturalezi dei esfuerzo efectuado y en relación al mônto dei resultado económico
   del juicio o de una riego ciación.

  4. Las tres Ñmas legales o uno de sus representantes, al firmar este documento, se comprometen
  con los principios, normis y procesos internos establecidos por el Comité Ejecutivo, que es el
  órgano legal y legítimo que representan a las comünidades afectMns que están demandando a
  Chevrontexaco, hoy Chevron. Los abojdos norteamèribanos declaran que trabajan como parte
  del equipo legal y bajo la autoridad del Comité que representan a los afectados.

  Para constancia y validez de este documento firman' los abogados norteamericanos y los
  representantés de los afectados en cuatro versiones originales.



         -   de120064

  FRESm. DEL FRENTE DE                                      PRESJLDE?'TE DE LA NACIONALWAJ)
  DEFENSA DE LA. AMAZONIA (FDA)                             SECOYA (015E)


                                                                               D0NZ00022907 Page 3 of 4
Case 1:11-cv-00691-LAK-RWL Document 2091-20 Filed 10/02/18 Page 5 of 5




               án
         'fSa                                            i.
     L                                          Ven. z
           SthENIT DE IA NAcIONALIDAD   J'RESWE '        D' LA NACIONALIDAD
             (FEINCE)                   SIONA


     ósep.   .   Kohn                        èven R. Donziger
    ABOGADO                                 ABOGADO
                                                              7'-4i zo'o-Ç
    Cristóbal Bonifaz
    ABOGADO




                                                D0NZ00022907 Page 4 of 4
